DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit for” and “analyzing device being arranged for” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation " the size of the hidden state " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Serval et al. (US 20190083215 A1) in view of Joyce et al. (US 20190005355 A1).

Regarding claim 1, Serval discloses a system for classifying the usage of a toothbrush with respect to a target surface (fig. 1 illustrates oral hygiene device monitoring and feedback system 100), the system comprising: 
the toothbrush (figs. 1-2 toothbrush 1) comprising a sensor unit (fig. 2 sensors 10, 11) for determining at least one usage data at successive time instants, the sensor unit being arranged for providing a temporally successive sequence of usage data during a usage session (figs. 1-2; [0059] FIG. 1 illustrates an overview of the disclosed oral hygiene device monitoring and feedback system 100 that includes: a oral hygiene device 1 equipped with sensors. [0069] As illustrated in FIG. 2, the oral hygiene device 1 may include a pressure sensor 10 and at least one motion sensor 11. [0070] On other embodiments, the oral hygiene device 1 may not include any electronics and may be a toothbrush.); and 
an analyzing device ([0105] The systems various sensors and optical sensors may gather data relevant to the quality of brushing by a user or the overall dental health of a user's teeth. This data may then be processed using programs or applications installed in various portions of the oral hygiene device monitoring system 100. Accordingly, as described above, data from the sensors and optical sensors may be processed by a program executed by the oral hygiene device's 1 control system 13 or alternatively a processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. “analyzing unit devices”)) arranged for classifying the usage of the toothbrush with respect to at least one set of at least two usage classes relating to different usage properties, the analyzing device being arranged for assembling a temporally successive sequence of input tuples of usage data relating to a predetermined time period of the usage session, each of the input tuples comprising at least one element representing the usage data at the respective time instant and for inputting the sequence of input tuples into at least one network that is arranged to output at least one output tuple that comprises a number of elements in accordance with the number of usage classes, each element of the output tuple representing a prediction value that the usage of the consumer device at the given time instant relates to a respective usage class, and wherein the analyzing device is being arranged for determining a single usage class answer for the time period based on the sequence of output tuples (figs. 1-2; [0009] The electric tooth brush may also communicate data wirelessly to a base station which may then send the data to a network for analysis on cloud servers or wirelessly to a mobile device. [0031] In some embodiments, the system includes a server and the stored, processed signals from the sensors or raw data from the sensors (including optical sensors) are transferred over the network to said server, the server including storing means for the transferred processed signals and including computational components under the control of a program or software instructions (i.e. “at least one network”). The program has instructions that are configured to send, at the end of the transfer, an erase command over the network to the oral hygiene device to erase the signals stored on the oral hygiene device that have been transferred to the server. The server may also determine the location of the oral hygiene device using geo-location capabilities of the remote network and/or of the mobile device. [0078] The program of the computational means of the server 4 allows storage of signals received from the oral hygiene device 1. Additionally the server 4 may analyze the data from the sensors to produce feedback and motivational data regarding the user's performance in brushing their teeth. [0105] The systems various sensors and optical sensors may gather data relevant to the quality of brushing by a user or the overall dental health of a user's teeth. This data may then be processed using programs or applications installed in various portions of the oral hygiene device monitoring system 100. Accordingly, as described above, data from the sensors and optical sensors may be processed by a program executed by the oral hygiene device's 1 control system 13 or alternatively a processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)). [0108]-[0127] A tooth brushing monitoring system 100 may also determine whether usage has taken place and the number of usages per day. In some embodiments, the oral hygiene device 1 and/or optical sensor detection system detects motion data through motion sensors 11 and/or optical sensors 9 and analyzes the data to determine whether usage has occurred, or whether the brush has been moved or usage is feigned.).
However, Serval does not expressly disclose the at least one network is at least one artificial neural network. Although, [0009] teaches the electric tooth brush may also communicate data wirelessly to a base station which may then send the data to a network for analysis on cloud servers or wirelessly to a mobile device. [0031] In some embodiments, the system includes a server and the stored, processed signals from the sensors or raw data from the sensors (including optical sensors) are transferred over the network to said server, the server including storing means for the transferred processed signals and including computational components under the control of a program or software instructions
Joyce, from a similar field of endeavor, at least one artificial neural network ([0004] The computational structures may include multiple layers of such simulated neurons where there are connections not only between neurons in a particular layer but also connections between layers as well as structures enabling the propagation of information from each layer forward to the next layer and also the backward propagation of information through the layers as the system undergoes training by exposure to data relevant to the task(s) the overall network is intended to undertake. The computational structures may include recurrent neural networks such as long-short-term memory (LSTM) and Gated Recurrence Unit (GRU) neural network structures. The output of the network may be taken from the final layer or from any intermediate layer depending upon the nature of the task and the overall structure of the network. [0005] The systems and methods herein may include training one or more convolutional neural networks (“CNN”) for determining the method of treating a surface. The CNN can be used to identify target surfaces, treatment implements and practitioner information relevant to the treatment method determined by the CNN. The CNN may utilize training images and/or audio data to train the convolutional neural network and may receive one or more training images or audio files to be utilized by the CNN to determine elements that define surface types, treatment implements, and practitioners. Once the CNN is trained, a user may capture an image (e.g., a digital image) of the target surface, implement, practitioner, for analysis by the CNN. The analysis of the captured image may include a determination of the target surface type, implement type, practitioner information as well as treatment method, additional relevant treatment products and treatment regimen information. The CNN and RNN structures may be used in sequence or in parallel to evaluate the data and determine a surface. [0020] In one embodiment, a CNN based model is used for detecting and tracking grooming implements in a consumer video. The model utilizes multiple CNNs and other neural network components (such as a fully-connected network, or an RNN) to accomplish this task.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide an artificial neural network at suggested by Joyce in the system taught by Serval in order to analyze data (as suggested in [0004]-[0005] and [0020]). 

Regarding claim 2, Serval in view of Joyce discloses the system of with claim 1, wherein the sensor unit comprises at least one of an inertial sensor such as an accelerometer, a gyroscope, a magnetometer, and a force sensor, the sensor being arranged for providing a temporally successive sequence of usage data relating to a motion of the toothbrush/or a force acting thereon during the usage session (Serval [0021] In embodiments where the oral hygiene device includes electronics, the sensors of the oral hygiene device may be one or more of: i) a pressure sensor (10) motion sensors (11), or ii) any other type(s) of sensors capable of measuring brushing activities of the toothbrush, such as an accelerometer or an inertial sensor. This may include accelerometers, magnetometers, and gyroscopes, and/or gyrometers.).

Regarding claim 3, Serval in view of Joyce discloses the system of with claim 1, wherein the toothbrush and the analyzing device are physically separate from each other and are arranged to be coupled for wireless communication, wherein the toothbrush is arranged to sample raw usage data at a first frequency and to transmit processed raw usage data as the usage data to the analyzing device at a second frequency that is equal to or lower than the first frequency, wherein the first frequency is above 100 Hz, and the second frequency is below 100 Hz (Serval figs. 1-2; [0105] The systems various sensors and optical sensors may gather data relevant to the quality of brushing by a user or the overall dental health of a user's teeth. This data may then be processed using programs or applications installed in various portions of the oral hygiene device monitoring system 100. Accordingly, as described above, data from the sensors and optical sensors may be processed by a program executed by the oral hygiene device's 1 control system 13 or alternatively a processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)).).

Regarding claim 5, Serval in view of Joyce discloses the system of claim 1, wherein the at least one artificial neural network is a recurrent neural network, and wherein the recurrent neural network is a bi-directional LSTM or GRU network or a stacked LSTM or GRU network or a stacked bi-directional LSTM or GRU network (Serval figs. 1-2; [0009], [0031]-[0032]; Joyce [0004]-[0005] and [0020]).

Regarding claim 6, Serval in view of Joyce  discloses the system of claim 1, wherein the analyzing device is arranged to use at least two different artificial neural networks to classify the usage of the toothbrush, wherein the analyzing device is arranged to perform at least one of the following procedures: (1) using a first of the at least two different artificial neural networks to determine a second of the at least two different artificial neural networks for classifying the usage of the toothbrush, (2) using the at least two different artificial neural networks in parallel for classifying the usage of the toothbrush with respect to the same set of usage classes, or (3) using the at least two different artificial neural networks in parallel for classifying the usage of the toothbrush with respect to different sets of usage classes (Joyce [0005] The systems and methods herein may include training one or more convolutional neural networks (“CNN”) for determining the method of treating a surface. The CNN can be used to identify target surfaces, treatment implements and practitioner information relevant to the treatment method determined by the CNN. The CNN may utilize training images and/or audio data to train the convolutional neural network and may receive one or more training images or audio files to be utilized by the CNN to determine elements that define surface types, treatment implements, and practitioners. Once the CNN is trained, a user may capture an image (e.g., a digital image) of the target surface, implement, practitioner, for analysis by the CNN. The analysis of the captured image may include a determination of the target surface type, implement type, practitioner information as well as treatment method, additional relevant treatment products and treatment regimen information. The CNN and RNN structures may be used in sequence or in parallel to evaluate the data and determine a surface. [0020] In one embodiment, a CNN based model is used for detecting and tracking grooming implements in a consumer video. The model utilizes multiple CNNs and other neural network components (such as a fully-connected network, or an RNN) to accomplish this task.).

Regarding claim 7, Serval in view of Joyce  discloses the system of claim 1, wherein the sensor unit comprises at least one sensor selected from a pH sensor, a temperature sensor, a capacitive sensor, an audio sensor, a light sensor, a picture sensor, a video sensor, and a barometric sensor, wherein the sensor unit is arranged for providing a temporally successive sequence of sensor data of the at least one further sensor during the treatment period, and wherein the usage data comprises the at least one further sensor data and each of the input tuples comprises at least one element representing the at least one further sensor data at the respective time instant (Serval fig. 1-2; [0007] The oral hygiene device or associated system components, including for instance, a camera, records brushing data through sensors during its use. [0103] In some embodiments, various heads 42 may incorporate a camera 56).

Regarding claim 8, Serval in view of Joyce  discloses the system of claim 1, wherein the predetermined time period has a length in the range of between 0.1 seconds to 5 seconds (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0012]-[0013], [0105], [0117], [0121],and [0129] the brushing data recorded above may be analyzed 78 to provide feedback on the positional and time quality of brushing 80.).

Regarding claim 9, Serval in view of Joyce  discloses the system of claim 1, wherein the size of the hidden state in the artificial neural network is about 256 or lower (Serval figs. 1-2; [0031]-[0032]; Joyce [0004]-[0005] and [0020]).

Regarding claim 10, Serval in view of Joyce  discloses the system of claim 1, wherein the analyzing device is arranged to utilize a maximum criterion or a majority criterion in the determination of the single usage class answer (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0105]).

Regarding claim 11, Serval in view of Joyce  discloses the system of claim 1, wherein the analyzing device is arranged to discard an output tuple element in the determination the unique usage answer single usage class answer that has a normalized value below a threshold value, wherein the threshold value is in the range of between 0.5 and 0.99 (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0105]).

Regarding claim 12, Serval in view of Joyce discloses the system of claim 1, wherein the different usage properties are selected from the group consisting of at least two different motion patterns, at least two different users or types of users, at least two different motion qualities, at least two different portions of a target space, and any combination thereof (Serval [0107]-[0127]).

Regarding claim 13, Serval in view of Joyce discloses the system of claim 1, wherein the toothbrush is arranged to store the usage data of at least one usage session and to transmit the usage data only after the end of the usage session or after a plurality of usage sessions (Serval fig. 2 memory 14; [0071] and [0109]).

Regarding claim 14, Serval in view of Joyce discloses the system of claim 1, further comprising a user feedback unit selected from the group consisting of a display, a plurality of light emission elements, a drive unit of the consumer device, an audio feedback unit, and any combination thereof, for communicating information about the classification (Serval [0078], [0092], and [0105] The system's 100 processing and analysis of the data will result in output data representing feedback relevant to a user's quality of brushing. This feedback may be communicated through audio feedback through the oral hygiene device 1 speaker 50, visually on the oral hygiene device 1 indicators 52, or both on an associated mobile device 30 or when accessed on a website hosted or in communication with the server 4.).

Regarding claim 15, Serval in view of Joyce discloses the system of claim 1, wherein the sensor unit comprises at least one inertial sensor and at least one force sensor and wherein the usage data comprises at least seven elements of which at least six elements relate to a motion of the toothbrush and at least one element relates to a force applied at the toothbrush (Serval [0021] In embodiments where the oral hygiene device includes electronics, the sensors of the oral hygiene device may be one or more of: i) a pressure sensor (10) motion sensors (11), or ii) any other type(s) of sensors capable of measuring brushing activities of the toothbrush, such as an accelerometer or an inertial sensor.).

Regarding claim 16, Serval in view of Joyce discloses the system of claim 8, wherein the predetermined time period has a length in the range of between 0.25 seconds and 2 seconds (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0012]-[0013], [0105], [0117], [0121],and [0129] the brushing data recorded above may be analyzed 78 to provide feedback on the positional and time quality of brushing 80.).

Regarding claim 17, Serval in view of Joyce discloses the system of claim 8, wherein the number of temporally successive input tuples of usage data within this predetermined time period is in the range of about 5 to 100 (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0012]-[0013], [0105], [0117], [0121],and [0129] the brushing data recorded above may be analyzed 78 to provide feedback on the positional and time quality of brushing 80.).

Regarding claim 18, Serval in view of Joyce discloses the system of claim 17, wherein the number of temporally successive input tuples of usage data within this predetermined time period is in the range of between 10 and 50 (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0012]-[0013], [0105], [0117], [0121],and [0129] the brushing data recorded above may be analyzed 78 to provide feedback on the positional and time quality of brushing 80.).

Regarding claim 19, Serval in view of Joyce discloses the system of claim 11, wherein the analyzing device is arranged to discard an output tuple element in the determination the unique usage answer single usage class answer that has a normalized value below a threshold value, wherein the threshold value is in the range of between 0.6 and 0.9 (Serval figs. 1-2; [0105] processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)) ).

Regarding claim 20, Serval in view of Joyce discloses the system of claim 19. wherein the analyzing device is arranged to discard an output tuple element in the determination the unique usage answer single usage class answer that has a normalized value below a threshold value, wherein the threshold value is in the range of between 0.65 and 0.8 (Serval figs. 1-2 processor on the mobile device 30, another associated computing device, or the server's 4 (i.e. analyzing unit device(s)); [0105]).

Regarding claim 21, Serval in view of Joyce discloses the system of claim 12, wherein the different usage properties relate the at least two different motion qualities selected from the group consisting of good usage, bad usage, correct usage, incorrect usage, and any combination thereof (Serval [0108]-[0127]).

Regarding claim 22, Serval in view of Joyce discloses the system of claim 13, wherein the toothbrush is arranged to store the usage data of at least one usage session and to transmit the usage data only after transmission of the usage data is requested by a user or the analyzing device (Serval fig. 2 memory 14; [0071] and [0109]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Serval in view of Joyce as applied to claim 3 above, further in view of Karkkainen (US 20150189008 A1).

Regarding claim 4, Serval in view of Joyce discloses the system of claim 3, but does not expressly disclose wherein the toothbrush is arranged to reduce the resolution of the usage data prior to transmission, wherein the usage data have a resolution of about 10 bit or below. Although Serval, [0025] teaches signal processing may include filtering, amplification, conversion, signal conversion from analog to digital, digital filtering, digital data compression, digital data reduction, digital data computation, and digital data conversion. This may be performed at several different aspects of the system including the oral hygiene device, the base station, an associated mobile phone, a server linked by a network to the system or other locations).
Karkkainen, from the field of data communication, teaches reducing the resolution of the usage data prior to transmission, wherein the usage data have a resolution of about 10 bit or below ([0108] the server 20 is operable to instruct a lower quality of audio transmission with associated lower data flow rates, for example reducing from 16-bit audio resolution to 10-bit audio resolution, or even 8-bit audio resolution in combination with audio dynamic range compression.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to reduce the resolution of the usage data prior to transmission, wherein the usage data have a resolution of about 10 bit or below as suggested by Karkkainen in the system taught by Serval in view of Joyce in order to reduce transmission delay (as suggested in [0108] of Karkkainen).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170318954 A1 - [0001] The present invention relates to a toothbrush module, a toothbrush attachment, a brushing assistance system, a brushing evaluation system, a brushing assistance device, and a brushing assistance program for use in brushing by a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684      


/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684